DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows in order to cure obvious claim limitation redundancies found in both independent claims 9 & 12: 

Claim 9 (currently amended) A motorized bed comprising: 
a bed frame comprising a first cross bar and a second cross bar; 
a footrest rotatably mounted to the bed frame, the footrest comprising a mounting end rotatably mounted to the bed frame and an opposite free end, the free end of the footrest located closer to the first cross bar than the second cross bar; 
a footrest actuator mounted between the footrest and the first cross bar and configured to drive the footrest to rotate relative to the bed frame; 
2a backrest rotatably mounted to the bed frame, the backrest comprising a mounting end rotatably mounted to the bed frame and an opposite free end, the free end of the backrest located closer to the second cross bar than the first cross bar;
a backrest actuator mounted between the backrest and the second cross bar and configured to drive the backrest to rotate relative to the bed frame; and 

wherein 

Claim 12 (currently amended) A motorized bed comprising: 
a bed frame comprising a first cross bar and a second cross bar; 
a footrest rotatably mounted to the bed frame, the footrest comprising a mounting end rotatably mounted to the bed frame and an opposite free end, the free end of the footrest located closer to the first cross bar than the second cross bar; 
a footrest actuator mounted between the footrest and the first cross bar and configured to drive the footrest to rotate relative to the bed frame; 
a backrest rotatably mounted to the bed frame, the backrest comprising a mounting end rotatably mounted to the bed frame and an opposite free end, the free end of the backrest located closer to the second cross bar than the first cross bar; 
a backrest actuator mounted between the backrest and the second cross bar and configured to drive the backrest to rotate relative to the bed frame; and 
a linkage part fixedly connected between a middle of the first cross bar and the second cross bar such that one of the backrest actuator and the footrest actuator is substantially in line 
wherein the linkage part reaches from the first cross bar directly to the second cross bar; and 
wherein 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combinations of structure present in claims 9, 12, and 19 respectively, were not found in the prior art of record as discussed on pages 10-11 of the Non-Final rejection dated 1 June 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673           

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673